Citation Nr: 0116776	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  94-24 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether all nonservice-connected pension benefits due for the 
period June 13, 1960 through March 31, 1993 were properly 
paid to the veteran or his fiduciaries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from April 1951 
through April 1953.  

This appeal arises from an April 1993 audit determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco which found that the veteran had been correctly paid 
all VA benefits due through March 31, 1993.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the veteran's appeal has been 
obtained by the RO.  

2.  Beginning June 13, 1960, the veteran was entitled to VA 
nonservice-connected pension benefits; through June 1992, his 
pension benefits were calculated under "Old-law pension" 
provisions of the law; effective July 1, 1992, at his 
election, benefits were calculated under "Improved Pension" 
provisions.  

3.  During certain periods of hospitalization as an 
incompetent at a non-VA facility, and during hospitalization 
or domiciliary care in a VA facility, payment of pension 
benefits was limited and the amount withheld was credited to 
a Personal Funds of Patients (PFOP) account; at other times, 
payment of the full pension amount was paid directly to the 
veteran or his appointed fiduciary.  

4.  The veteran does not dispute or disagree with the 
computation of total pension benefits accrued during the 
period at issue.  

5.  A preponderance of the evidence indicates that all VA 
pension benefits to which the veteran was entitled during the 
period at issue were paid directly to him or to his 
fiduciaries either at the time they were accrued, or as 
settlement of his PFOP accounts incident to his discharge 
from hospitalization or domiciliary care.

CONCLUSION OF LAW

All nonservice-connected VA pension benefits due for the 
period June 13, 1960 through March 31, 1993 were properly 
paid to the veteran or to his fiduciaries.  38 U.S.C.A. 
§§ 5107(a), 5503, 5504 (West 1991 & Supp. 2000); Veteran's 
Pension Act of 1959, Pub. Law No. 86-211, 73 Stat. 432 
(1959); Veterans Claims Assistance Act of 2000, Pub. Law No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.551, 3.556 
(2000); 38 C.F.R. § 3.852(b) (1963).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to addressing the issue on appeal, the Board notes that 
in November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), became 
law substantially modifying the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
finally denied during the period from July 14, 1999 to 
November 9, 2000).  

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, sec. 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any evidence not already submitted, 
which is necessary to substantiate the claim.  VA must 
include in this notice an indication of which information and 
evidence must be provided by the claimant and which will be 
obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  A significant body of 
administrative and financial evidence was reviewed, and the 
RO correspondence with the veteran itemized what evidence had 
been considered and what would be required to substantiate 
his claim (i.e., evidence of non-payment).  The April 1995 
supplemental statement of the case (SSOC) advised the veteran 
that it was his responsibility to submit evidence 
demonstrating that his claim was "well grounded" under 
38 U.S.C.A. § 5107(a).  That portion of the law has since 
been invalidated by passage of VCAA.  However, VCAA continues 
the basic requirement that a claimant has the responsibility 
to present and support a claim.  VCAA, § 4 (to be codified at 
38 U.S.C. § 5107(a) (emphasis added).  The veteran and his 
representative responded to the RO communications with 
testimony and argument, curing (or rendering harmless) any 
earlier omissions by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 16 
(57 Fed. Reg. 49,747 (1992)) (if the appellant has raised an 
argument or asserted the applicability of a law or Court 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised).  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, that the veteran will 
not be prejudiced by proceeding to a decision on the basis of 
the evidence currently of record, and that a remand on the 
issues being finally adjudicated would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).

The record indicates that the veteran was determined to be 
permanently and totally disabled as a result of non-service 
connected schizophrenia in June 1960. Compensation and 
pension award documents in the claims file (VA Forms 21-8947, 
21-6798, and 21-553) show that he was initially paid under 
"Old-law pension" provisions (see Veteran's Pension Act of 
1959, Pub. L. No. 86-211, 73 Stat. 432 (1959) (VPA), § 9(b)) 
from June 1960 through June 1992.  At his election, the 
veteran's pension award was amended to pay "Improved 
Pension" benefits ( Pub. L. No. 95-588, 92 Stat. 2497 
(1978)), effective July 1, 1992.  

Since the establishment of his entitlement to VA pension in 
June 1960, the veteran generally has been a resident of the 
Rusk State Hospital, the Houston VA Medical Center (MC), or 
the VAMC & Domiciliary in Bonham, Texas.  In May 1963, he was 
admitted to the Houston VAMC.  Although he was authorized 
absences periodically for "trial visits" during his 
hospitalization, he remained under the general supervision of 
the Houston VAMC until his discharge from that facility and 
admission to the Bonham Domiciliary in January 1967.  

In November 1992, the veteran was regularly discharged from 
the Bonham Domiciliary, at his request, to reside in low-cost 
government housing in the community.  On March 1, 1993, a 
check was issued to him as payment for pension benefits 
previously withheld in his PFOP account.  This prompted a 
request by the veteran for an audit of his account from 1960 
through the present.  The audit, conducted by the RO finance 
officer, determined that he had been properly paid for the 
period from February 1967 through March 1993.  This 
determination also implicitly rejected the veteran's claim 
that he had also been underpaid for pension benefits accrued 
between 1960 and 1967.  Both claims were reasserted in the 
veteran's May 1993 notice of disagreement (NOD) and reviewed 
in the statement of the case (SOC) issued in July 1994.  

Prior to addressing either portion of the veteran's claim, 
the Board notes that there is no dispute as to the 
calculation of pension benefit awarded for any period of 
time.  The sole issue is whether the veteran was paid the 
benefits to which he was determined to have been entitled.  

There are circumstances in which payment of pension awards 
may be reduced or deferred.  When the recipient is 
hospitalized or cared for in a VA facility or at VA expense, 
pension payments are reduced to half the monthly amount (or 
$30, whichever is greater) for Old-law pension and $90 
monthly for Improved pension first paid after January 31, 
1990.  See 38 U.S.C.A. § 5503(a); VPA, § 306(b); 38 C.F.R. 
§ 3.551(b), (e).  The amount withheld is administratively 
credited to a PFOP account, and may be paid to the recipient 
(or a fiduciary) on termination of hospitalization.  See 
38 U.S.C.A. §§ 5503, 5504; 38 C.F.R. §§ 3.551, 3.556. 

With respect to the period from January 1967 through March 
1993, the veteran indicated in statements submitted in May 
and June 1993 that he disputed only the amount of the 
adjustment check which he received.  The calculated amount of 
PFOP due the veteran for this period was $11,520.10, while he 
stated that he received $11,020.  The Board has reviewed 
payment records in the claims file, including a computer 
print-out dated in May 1994 which indicates that a check in 
the amount of $11,520.10 was mailed to the veteran's home 
address on March 1, 1993.  The veteran has presented no 
evidence to the contrary, other than his June 1993 statement, 
and he appeared to retract this in his November 1994 RO 
hearing testimony when he stated without prompting that he 
received a retroactive benefit payment of $11,520.  
Accordingly, the Board finds that a preponderance of the 
evidence supports a conclusion that the veteran was properly 
paid all pension benefits to which he was due for the period 
from January 1967 through March 1993.  See VCAA, § 4 (to be 
codified at 38 U.S.C. § 5107(a)).

The question of payments for the period from June 1960 
through January 1967 is complicated somewhat by the changing 
status of the veteran throughout this time and the 
accompanying changes in the nature of his award.  At those 
times when the veteran was considered incompetent for VA 
purposes, payments were made to various fiduciaries.  These 
included the Superintendent of Rusk State Hospital and the 
Manager of the Houston VAMC.  During the period when the 
veteran was an in-patient at Rusk, institutional awards not 
to exceed $30 monthly were authorized to be paid to the chief 
officers of non-VA facilities on behalf of incompetent 
veterans, with the remainder deposited in the PFOP account.  
See 38 C.F.R. § 3.852(b) (1963).  At other times, when the 
veteran was still considered incompetent, but on furlough 
from Rusk, the institutional award was amended to pay the 
full monthly amount to Rusk's Superintendent.  (See VARO Waco 
Chief Attorney's letter dated Jan. 24, 1962; VARO Waco Chief 
Attorney's memorandum dated Apr. 18, 1963.)  When the veteran 
was hospitalized at the VAMC, an institutional award of one-
half of his monthly entitlement was made, with the remainder 
being placed in the PFOP account.  See VPA, § 306(b); 
38 C.F.R. § 3.551(b).  

The veteran was last placed on furlough from Rusk in November 
1962, and remained in that status until he was discharged 
from Rusk directly to the Houston VAMC in May 1963.  A May 
1963 letter from Rusk advised him that, "[o]ur records show 
that all money which was received on your behalf as been 
either mailed to you or applied to your support and 
maintenance while in this hospital."  The veteran's PFOP 
account remained active, and amounts withheld as a result of 
his VA hospitalization were added to amounts withheld and 
accrued as a result of his hospitalization as an incompetent.  

In February 1964, the veteran was released home on a trial 
visit from the VAMC.  Although not a complete discharge from 
the VAMC, this did constitute a termination of 
hospitalization within the meaning of 38 C.F.R. § 556(a), 
authorizing payment of the amount withheld in the veteran's 
PFOP account.  See 38 C.F.R. § 3.551(b)(1).   A February 1964 
transfer of disbursing authority (VA Form 4564) from the VA 
Data Processing Center in Hines, Illinois, indicates that the 
balance in the veteran's PFOP account of $744.24 was released 
to the Houston VAMC at this time.  Payment of this amount to 
the veteran or his fiduciary (apparently his sister) would 
have been made by the VAMC.  Currently, the Houston VAMC 
reports that it no longer has any financial records pertinent 
to the veteran.  The veteran was readmitted to the VAH in 
June 1964, then released on trial visit in July 1964.  He was 
admitted again in October 1964, and his PFOP was 
reestablished, showing a total of $51.15, representing funds 
withheld during those portions of June and October 1964 when 
the veteran was hospitalized.  

Although no record of payment of the $744.24 in the veteran's 
PFOP as of February 1964 exists, the evidence indicates that 
funds in the PFOP were reduced to $0 prior to his 
rehospitalizations in June and October 1964, and the veteran 
or his fiduciary were the parties authorized to receive such 
payment.  The presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties.   See United States v. 
Chemical Foundation, 272 U.S. 1 (1926).  An appellant's 
statement of a contrary nature does not, standing alone, 
constitute the type of clear evidence needed to rebut the 
presumption of regularity that an action was taken.  See YT 
v. Brown, 9 Vet. App. 195, 199 (1995); see also Ashley v. 
Derwinski, 2 Vet. App. 62, 65 (1992).  Thus, the Board finds 
that the veteran's PFOP was properly paid to an authorized 
recipient in or about February 1964.  Id.

An October 1964 award document shows that an institutional 
award of one-half of the veteran's monthly pension benefit 
was made to the Director of the Houston VAMC, beginning on 
the date of the veteran's readmission that month.  An October 
1965 award document indicates that, following the veteran's 
release on a 90-day trial visit the prior month and a 
determination that he was competent to manage his VA funds, 
all amounts withheld during his hospitalization were restored 
to him and he began to receive direct pension payments.  He 
continued in this status until his admission to the Bonham VA 
Domiciliary in January 1967.

On the basis of the documentary evidence discussed above, the 
Board finds that non-service connected pension was accurately 
accounted for during the period from June 1960 through 
January 1967, and, giving due effect to the presumption of 
regularity, they were properly paid to the veteran or his 
fiduciaries. 38 U.S.C.A. §§ 5503, 5504; VPA, § 306; 38 C.F.R. 
§§ 3.551, 3.556 (2000); 38 C.F.R. § 3.852(b) (1963).  As VA 
non-service connected disability pension subsequent to 
January 1967 was also properly paid, the veteran's appeal 
must be denied.  


ORDER

Nonservice-connected pension benefits having been properly 
paid to the veteran or his fiduciaries, the appeal is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

